Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25, 27-29, 31, 32 are allowed. The prior art of record fails to disclose the feature the first random access preamble sent outside of the specific period is configured to perform a normal random access process; and replying, by the network device, to a Media Access Control (MAC) protocol data unit (PDU), wherein the MAC PDU comprises at least one MAC subPDU, wherein the at least one MAC subPDU comprises a first type MAC subPDU, and the first type MAC subPDU comprises a random access preamble identifier (RAPID) and does not comprise MAC random access response (RAR), wherein the at least one MAC subPDU comprises a third type MAC subPDU, and the third type MAC subPDU comprises a backoff Indicator (BI), and wherein the RAPID in the first type MAC subPDU is configured to determine the system information to be sent by the network device, as recited in claim 25, and similarly recited in claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. (Pub No.: 2018/0034515) discloses a method for a wireless communications system is disclosed. In one example, a network node transmits an indication to a UE to enable or disable UE beamforming. The indication also serves to initiate a random access procedure. The indication is transmitted together with other information. The other information can include configuration information related to random access. The indication and the other information can be provided via the same RRC message. The UE initiates a random access procedure in response to receiving the indication.
Chen et al. (Pub No.: 2018/0343673) discloses a method and apparatus are disclosed from the perspective of a UE. In one embodiment, the method includes receiving a signalling from a network node to trigger a non-contention based random access procedure, wherein the signalling includes a first information indicating a first numerology and a second information indicating a second numerology. The method also includes transmitting a random access preamble based on the second numerology to the network node. The method further includes receiving a random access response from the network node. In addition, the method includes monitoring a control channel for scheduling a new transmission based on the first numerology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464